Case 3:16-cv-01735-D Document 489-4 Filed 11/08/19   Page 1 of 3 PageID 12964




                      Exhibit 4
         Case 3:16-cv-01735-D Document 489-4 Filed 11/08/19                             Page 2 of 3 PageID 12965




Taylor Law Office - SEC vs. Faulkner
Thomas Taylor                                                                                      Invoice #: 95875
245 West 18th Street                                                                            Invoice Date: 10/02/2019
                                                                                                   Due Date: 10/02/2019
                                                                                                    Client ID: 42800200
Houston, TX 77008

EIN: XX-XXXXXXX Forensic accounting professional services rendered July 1, 2019                                 $2,835.00
through September 30, 2019 in connection with Breitling/Faulkner Receivership

         Staff        Date             Hours\Qty   Comments                                                 Amount
         Boatcallie   07/11/2019        0.50       Meeting with Danielle over scope of document                    $137.50
                                                   request from SEC data.
         Cheek        07/22/2019        0.30       Status with CB                                                  $105.00
         Boatcallie   08/12/2019        0.50       Call and correspondence with client.                            $137.50
         Boatcallie   08/13/2019        4.50       Review of production from IRS and                             $1,237.50
                                                   correspondence with client.
         Cheek        08/26/2019        0.70       Call with Taylor Law and follow up                              $262.50
         Boatcallie   08/26/2019        1.20       Conference call with attorney, discussion with                  $330.00
                                                   Danielle, and downloading court filings.
         Boatcallie   08/27/2019        1.50       Review of court filings and plan of distribution.               $412.50
         Cheek        09/12/2019        0.10       data in matters                                                   $37.50
         Boatcallie   09/13/2019        0.50       Download of SEC production and discussion                       $137.50
                                                   with Danielle.
         Cheek        09/13/2019        0.10       Status and planning with CB                                       $37.50




                                                                               Amount Due                       $2,835.00
       Case 3:16-cv-01735-D Document 489-4 Filed 11/08/19                     Page 3 of 3 PageID 12966
Pannell Kerr Forster of Texas, P.C.                                                                Page 2 of 2




INVOICES ARE DUE AND PAYABLE UPON RECEIPT-Invoices are considered past due 30 days after the
due date. A late fee of 18% per annum will be assessed on all past due invoices.
Please remit payment by ACH or Wire Transfer to:
Amegy Bank of Texas              ABA(Routing#):113011258
1717 West Loop South            Acct# 51301594
Houston, TX 77027-3048          SWIFT:ZFNBUS55 (Swift Bank Name: ZB, N.A.)
If paying by check, send to the address at the top of this page. REMINDER: Credit Card payments may
incur a convenience fee. Please contact our accounting department.
Any questions regarding invoice amounts should be directed to the engagement Director within 10 days of
invoice date.
